 



Exhibit 10.59
RESTRICTED STOCK AGREEMENT
FLOWSERVE CORPORATION
2004 STOCK COMPENSATION PLAN
     This Restricted Stock Agreement (the “Agreement”) is made and entered into
by and between Flowserve Corporation, a New York corporation (the “Company”) and
                  (the “Participant”) as of ___(the “Date of Grant”).
W I T N E S S E T H
     WHEREAS, the Company has adopted the Flowserve Corporation 2004 Stock
Compensation Plan (the “Plan”) to strengthen the ability of the Company to
attract, motivate and retain Employees, Outside Directors and Consultants who
possess superior capabilities and to encourage such persons to have a
proprietary interest in the Company; and
     WHEREAS, the Organization and Compensation Committee of the Board of
Directors of Flowserve Corporation believes that the grant of Restricted Stock
to the Participant as described herein is consistent with the stated purposes
for which the Plan was adopted; and
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:
     1. Restricted Stock   
     In order to encourage the Participant’s contribution to the successful
performance of the Company, and in consideration of the covenants and promises
of the Participant herein contained, the Company hereby grants to the
Participant as of the Date of Grant, an Award of                   shares of
Common Stock, subject to the conditions and restrictions set forth below and in
the Plan (the “Restricted Stock”).
     2. Restrictions on Transfer Before Vesting

  (a)   The Restricted Stock will be transferred of record to the Participant
and a certificate or certificates representing said Restricted Stock will be
issued in the name of the Participant immediately upon the execution of this
Agreement. Each of such Restricted Stock certificates will bear a legend as
provided by the Company, conspicuously referring to the terms, conditions and
restrictions as permitted under Section 15.9 of the Plan. The Company may either
deliver such Restricted Stock certificate(s) to the Participant, retain custody
of such Restricted Stock certificate(s) prior to vesting (the “Restriction
Period”) or require the Participant o enter into an escrow arrangement under
which such Restricted Stock certificate(s) will be held by an escrow agent. The
delivery of any shares of Restricted Stock pursuant to this Agreement is subject
to the provision so Paragraph 9 below.     (b)   Absent prior written consent of
the Committee, the shares of Restricted Stock granted hereunder to the
Participant may not be sold, assigned, transferred, pledged or otherwise
encumbered, whether voluntarily or involuntarily, by operation of law or
otherwise, from the Date of Grant until said shares shall have become vested in
the Participant over the three year period following the Date of Grant in
accordance with the following table, or as otherwise provided in Paragraph 3:

1



--------------------------------------------------------------------------------



 



          Aggregate Percentage of Shares of Restricted Date   Stock Granted
herein which are Vested
Insert Date
  331/3%
Insert Date
  662/3%
Insert Date
  100% 

  (c)   Consistent with the foregoing, except as contemplated by Paragraph 6, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If the Participant or his Beneficiary
hereunder shall become bankrupt or attempt to transfer, anticipate, alienate,
assign, sell, pledge, encumber or charge any right or benefit hereunder, other
than as contemplated by Paragraph 6, or if any creditor shall attempt to subject
the same to a writ of garnishment, attachment, execution, sequestration, or any
other form of process or involuntary lien or seizure, then such right or benefit
shall cease and terminate.

     3. Effect of Termination of Employment or Services

  (a)   The Restricted Stock granted pursuant to this Agreement shall vest in
accordance with the vesting schedule reflected in Paragraph 2(b) above, as long
as the Participant remains employed by or continues to provide services to the
Company or a Subsidiary. If, however, either:

  (i)   the Company and its Subsidiaries terminate the Participant’s employment
(or if the Participant is not an Employee, determine that the Participant’s
services are no longer needed), or     (ii)   the Participant terminates
employment (or if the Participant is not an Employee, ceases to perform services
for the Company and its Subsidiaries),

      then the shares of Restricted Stock that have not previously vested in
accordance with the vesting schedule reflected in Paragraph 2(b) above, as of
the date of such termination of employment (or cessation of services, as
applicable), shall be forfeited by the Participant to the Company.     (b)  
Notwithstanding Paragraph 3(a) above, upon the cessation of the Participant’s
employment or services (whether voluntary or involuntary), the Committee may, in
its sole and absolute discretion, elect to accelerate the vesting of some or all
of the unvested shares of Restricted Stock.

     4. Forfeiture and Disgorgement Upon Competition

  (a)   Notwithstanding any provisions in this Agreement to the contrary, in the
event either (A) the Participant violates the provisions of Paragraph 4(b) or
the provisions of any confidentiality, non-competition, non-solicitation and/or
non-recruitment agreement by and between the Company and the Participant or
(B) the Participant or anyone acting on the Participant’s behalf brings a claim
against the Company seeking to declare any term of this Paragraph 4 void or
unenforceable or the provisions of any other confidentiality, non-competition,
non-solicitation and/or non-recruitment agreement by and between the Company and
the Participant void or unenforceable, then:

2



--------------------------------------------------------------------------------



 



  (i)   the shares of Restricted Stock shall immediately cease to vest and all
shares of Restricted Stock that have not previously vested in accordance with
the vesting schedule reflected in Paragraph 2(b) above, as of the date of such
violation, shall be forfeited by the Participant to the Company;     (ii)   this
Agreement (other than the provisions of this Paragraph 4) will be terminated on
the date of such violation;     (iii)   the Participant will immediately sell to
the Company all shares of Restricted Stock acquired by the Participant pursuant
to this Agreement that had previously vested in accordance with the vesting
schedule reflected in Paragraph 2(b) above and are still owned by the
Participant on the date of such violation for the lesser of (a) the price paid
by the Participant for such Restricted Stock or (b) the Fair Market Value of
such Restricted Stock on the date of sale to the Company;     (iv)   the
Participant will immediately pay to the Company any gain that the Participant
realized on the sale of shares of Restricted Stock acquired pursuant to this
Agreement and sold within the 180-day period preceding the date of the violation
and the one-year period following such date; and     (v)   the Company shall be
entitled to payment by the Participant of its attorneys’ fees incurred in
enforcing the provisions of this Paragraph 4, in addition to any other legal
remedies.

      The provisions of this Paragraph 4 shall survive the termination or
expiration of this Agreement.

  (b)   By execution of this Agreement, the Participant, either individually or
as a principal, partner, stockholder, manager, agent, consultant, contractor,
employee, lender, investor, volunteer or as a director or officer of any
corporation or association, or in any other manner or capacity whatsoever,
agrees to the following from the date of grant until the date one (1) year
immediately following the his or her termination of employment (for any reason):
        The Participant shall not, whether directly or indirectly, without the
express prior written consent of the Company:

  (i)   Non-Competition         Become employed by, advise, perform services or
otherwise engage in any capacity with a Competing Business in the Restricted
Area. For purposes of this Agreement, “Competing Business” means any entity or
business that is in the business of providing flow management products and
related repair and/or replacement services. Because the scope and nature of the
Company’s business is international in scope and the Participant’s job duties
are international in scope, the “Restricted Area” is worldwide. However, the
Participant may own, directly or indirectly, solely as an investment, securities
of any business traded on any national securities exchange or NASDAQ, provided
that the Participant is not a controlling person of, or member of a group that
controls such business, and provided further that the Participant does not,
directly or indirectly, own three percent (3%) or more of any class of
securities of such business.     (ii)   Non-Solicitation         Solicit
business from, attempt to transact business with, or transact business with any
customer or prospective customer of the Company with whom the Company transacted
business or solicited within the preceding twenty-four (24) months, and which
either: (1) the Participant contacted, called on, serviced, did business with or
had

3



--------------------------------------------------------------------------------



 



      contact with during the Participant’s employment or that the Participant
attempted to contact, call on, service, or do business with during the
Participant’s employment; or (2) the Participant became acquainted with or dealt
with, for any reason, as a result of the Participant’s employment with the
Company. This restriction applies only to business that is in the scope of
services or products provided by the Company.     (iii)   Non-Recruitment      
  Hire, solicit for employment, induce or encourage to leave the employment of
the Company, or otherwise cease their employment with the Company, on behalf of
himself/herself or any current supervisor, manager, director, vice-president,
president or officer of the Company or any supervisor, manager, director,
vice-president, president or officer whose employment ceased than less than
twelve (12) months earlier.

  (c)   Confidential Information         Immediately upon Participant’s
execution of this Agreement, and continuing on an ongoing basis during
Participant’s employment, the Company agrees to provide Participant with new
Confidential Information (defined below) to which Participant has not previously
had access. For purposes of this Agreement, “Confidential Information” includes
any trade secrets or confidential or proprietary information of the Company,
including, but not limited to, the following:

  (i)   Information concerning customers, clients, marketing, business and
operational methods of the Company and their customers or clients, contracts,
financial or other data, technical data, e-mail and other correspondence or any
other confidential or proprietary information possessed, owned or used by any of
the Company;     (ii)   Business records, product construction, product
specifications, financial information, audit processes, pricing, business
strategies, marketing and promotional practices (including internet-related
marketing) and management methods and information;     (iii)   Financial data,
strategies, systems, research, plans, reports, recommendations and conclusions;
    (iv)   Names, arrangements with, or other information relating to, any of
the Company’s customers, clients, suppliers, financiers, owners, representatives
and other persons who have business relationships with the Company or who are
prospects for business relationships with the Company; and     (v)   Any
non-public matter or thing obtained or ascertained by Participant through
Participant’s association with the Company, the use or disclosure of which might
reasonably be construed to be contrary to the best interests of any the Company.

  (d)   Non-Disclosure         In exchange for the Company’s promise to provide
Participant with Confidential Information, Participant shall not, during the
period of Participant’s employment or at any time thereafter, disclose to
anyone, or publish, or use for any purpose, any Confidential Information, except
as: (i) required in the ordinary course of the Company’s business or the
Participant’s work for the Company; (ii) required by law; or (iii) directed and
authorized in writing by the Company. Upon the termination of Participant’s
employment for any reason, Participant shall immediately return and deliver to
the Company any and all Confidential Information, computers, hard-drives,
papers, books, records, documents, memoranda, manuals, e-mail, electronic or
magnetic recordings or

4



--------------------------------------------------------------------------------



 



      data, including all copies thereof, which belong to the Company or relate
to the Company’s business and which are in Participant’s possession, custody or
control, whether prepared by Participant or others. If at any time after
termination of Participant’s employment, for any reason, Participant determines
that Participant has any Confidential Information in Participant’s possession or
control, Participant shall immediately return to the Company all such
Confidential Information in Participant’s possession or control, including all
copies and portions thereof.     (e)   By execution of this Agreement, the
Participant agrees that the provisions of this Paragraph 4 shall apply to all
grants (including, without limitation, grants of incentive stock options,
nonqualified stock options and restricted stock) made to the Participant
pursuant to the Plan in 2006 and, to the extent the provisions of such grants
are inconsistent with any of the provisions of this Paragraph 4, the Company and
the Participant agree that (x) the provisions of this Paragraph 4 shall control
and (y) the provisions of any such award agreements are hereby amended by the
terms of this Paragraph 4.

5. Limitation of Rights
     Nothing in this Agreement or the Plan shall be construed to:

  (a)   give the Participant any right to be awarded any further restricted
stock or any other Award in the future, even if restricted stock or other Awards
are granted on a regular or repeated basis, as grants of restricted stock and
other Awards are completely voluntary and made solely in the discretion of the
Committee;     (b)   give the Participant or any other person any interest in
any fund or in any specified asset or assets of the Company or any Subsidiary;
or     (c)   confer upon the Participant the right to continue in the employment
or service of the Company or any Subsidiary, or affect the right of the Company
or any Subsidiary to terminate the employment or service of the Participant at
any time or for any reason.

6. Prerequisites to Benefits   
     Neither the Participant, nor any person claiming through the Participant,
shall have any right or interest in the Restricted Stock awarded hereunder,
unless and until all the terms, conditions and provisions of this Agreement and
the Plan which affect the Participant or such other person shall have been
complied with as specified herein.
7. Rights as a Stockholder   
     Subject to the limitations and restrictions contained herein, the
Participant (or Beneficiary) shall have all rights as a stockholder with respect
to the shares of Restricted Stock, including the right to vote and receive
dividends.
8. Successors and Assigns   
     This Agreement shall bind and inure to the benefit of and be enforceable by
the Participant, the Company and their respective permitted successors and
assigns (including personal representatives, heirs and legatees), except that
the Participant may not assign any rights or obligations under this Agreement
except to the extent and in the manner expressly permitted herein.
9. Securities Act   
     The Company will not be required to deliver any shares of Common Stock
pursuant to this Agreement if, in the opinion of counsel for the Company, such
issuance would violate the Securities Act of 1933, as amended (the “Securities
Act”) or any other applicable federal or state securities laws or regulations.
The Committee may require that the Participant, prior to the issuance of any
such shares, sign and deliver to the Company a written statement, which shall be
in a form and contain content acceptable to the Committee, in its sole
discretion (“Investment Letter”):

  (a)   stating that the Participant is acquiring the shares for investment and
not with a view to the sale or distribution thereof;

5



--------------------------------------------------------------------------------



 



  (b)   stating that the Participant will not sell any shares of Common Stock
that the Participant may then own or thereafter acquire except either:

  (i)   through a broker on a national securities exchange or     (ii)   with
the prior written approval of the Company; and

  (c)   containing such other terms and conditions as counsel for the Company
may reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

     10. Federal and State Taxes

  (a)   Any amount of Common Stock that is payable or transferable to the
Participant hereunder may be subject to the payment of or reduced by any amount
or amounts which the Company is required to withhold under the then applicable
provisions of the Internal Revenue Code of 1986, as amended (the “Code”), or its
successors, or any other federal, state or local tax withholding requirement.
When the Company is required to withhold any amount or amounts under the
applicable provisions of the Code, the Company shall withhold from the Common
Stock to be issued to the Participant a number of shares necessary to satisfy
the Company’s withholding obligations. The number of shares of Common Stock to
be withheld shall be based upon the Fair Market Value of the shares on the date
of withholding.     (b)   Notwithstanding Paragraph 10(a) above, if the
Participant elects, and the Committee agrees, the Company’s withholding
obligations may instead be satisfied as follows:

  (i)   the Participant may direct the Company to withhold cash that is
otherwise payable to the Participant;     (ii)   the Participant may deliver to
the Company a sufficient number of shares of Common Stock then owned by the
Participant to satisfy the Company’s withholding obligations, based on the Fair
Market Value of the shares as of the date of withholding; or     (iii)   the
Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations.     (iv)   any combination of the alternatives
described in Paragraphs 10(b)(i) through 10(b)(iii) above.

  (c)   Authorization of the Participant to the Company to withhold taxes
pursuant to one or more of the alternatives described in Paragraph 10(b) above
must be in a form and content acceptable to the Committee. The payment or
authorization to withhold taxes by the Participant shall be completed prior to
the delivery of any shares pursuant to this Agreement. An authorization to
withhold taxes pursuant to this provision will be irrevocable unless and until
the tax liability of the Participant has been fully paid.

11. Governing Law   
     This Award Agreement shall be governed by, construed and enforced in
accordance with the laws of the state of Texas.
12. Definitions   
     All capitalized terms in this Agreement shall have the meanings ascribed to
them in the Plan unless otherwise defined in this Award Agreement.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officers thereunto duly authorized, and the Participant has
hereunto set his/her hand as of the day and year first above written.

              FLOWSERVE CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
  Date:    
 
       
 
            [INSERT PARTICIPANT’S NAME]
 
       
 
  Name:    
 
       
 
  Date:    
 
       

7